453 F.2d 895
John G. OPPENHEIMER, Plaintiff-Appellant,v.LOS ANGELES COUNTY FLOOD CONTROL DISTRICT et al.,Defendants-Appellees.
No. 71-2016.
United States Court of Appeals,Ninth Circuit.
Jan. 6, 1972.Rehearing Denied Feb. 1, 1972.

John G. Oppenheimer, pro se.
John D. Maharg, County Counsel, Fred W. Clough, Deputy Counsel, John R. Taylor, Deputy County Counsel, Los Angeles, Cal., for defendants-appellees.
Before HAMLEY, DUNIWAY and TRASK, Circuit Judges.
PER CURIAM:


1
The plaintiff commenced this civil rights action against the Los Angeles County Flood Control District, the County, various County boards and commissioners and particular officials.  Thereafter he filed a "Motion for Summary Judgment, in Part," which was denied.


2
This appeal was taken from that denial as well as "from interlocutory orders under 28 U.S.C. Sec. 1292(b)."  No written statement of the district judge certifying any order for immediate appeal was made in any of the orders from which appeal is attempted to be taken, as required by Section 1292(b).


3
The denial of the motion is not appealable since it is not a final order under 28 U.S.C. Sec. 1291.  The interlocutory orders are not appealable because the district judge did not certify them for appeal.  This court lacks jurisdiction to entertain the appeal and it must be dismissed.1



1
 A prompt motion to dismiss by appellees would have eliminated time and expense both for clients, counsel and the court in these circumstances